PER CURIAM:
A written stipulation was filed in this claim which was executed by the claimant and by counsel for respondent, and the stipulation reveals the following: On February 12, 1977 the claimant struck a hole in W.Va. Route 61 in Monongalia County, West Virginia; the hole was completely obscured by water and was over one foot in depth; that the hole had been in this condition for over one week preceding claimant’s accident; that as a result of the accident the claimant sustained damages in the total amount of $190.00, and the stipulation further revealed that in the opinion of the claimant and counsel for the respondent that the damages in that amount were fair and equitable.
Pursuant to the aforementioned stipulation and because we believe that negligence has been established and that the damages are fair and equitable, we hereby make an award to the claimant in the amount of $190.00.
Award of $190.00.